Name: 94/724/EC: Commission Decision of 31 October 1994 derogating from the definition of the concept of 'originating products' to take account of the special situation of Montserrat with regard to connections and contact elements for wire and cables falling within CN code 8536 90 10
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  America;  electronics and electrical engineering;  trade policy;  tariff policy;  international trade
 Date Published: 1994-11-09

 Avis juridique important|31994D072494/724/EC: Commission Decision of 31 October 1994 derogating from the definition of the concept of 'originating products' to take account of the special situation of Montserrat with regard to connections and contact elements for wire and cables falling within CN code 8536 90 10 Official Journal L 288 , 09/11/1994 P. 0051 - 0051 Finnish special edition: Chapter 11 Volume 33 P. 0064 Swedish special edition: Chapter 11 Volume 33 P. 0064 COMMISSION DECISION of 31 October 1994 derogating from the definition of the concept of 'originating products' to take account of the special situation of Montserrat with regard to connections and contact elements for wire and cables falling within CN code 8536 90 10 (94/724/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 91/482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (1), and in particular Article 30 (8) of Annex II thereto, Whereas Article 30 of Annex II to Decision 91/482/EEC, concerning the definition of the concept of 'originating products' and methods of administrative cooperation provides that derogations from the rules of origin may be adopted where the development of existing industries or the creation of new industries in a country or territory justifies them; Whereas the Government of Montserrat has requested a derogation from the rules of origin for connections and contact elements for wire and cables, which for a temporary period could not satisfy the rules of origin laid down in Annex II to Decision 91/482/EEC; Whereas granting a derogation would not cause any serious injury to an economic sector of the Community, or of one or more Member States; whereas a temporary derogation could make a positive contribution in respect of employment; Whereas Article 30 of Annex II to Decision 91/482/EEC, and in particular paragraph 7 (b) thereof, provides for an automatically granting of the derogation in case certain conditions are fulfilled; Whereas it concerns non-sensitive materials or products covered by the generalized system of preferences (GSP) applied by the Community at the time of the request; whereas the requested annual quantity is not exceeding 1 % in value of average Community imports of the materials or products in question over the last three years for which statistics are available at the time of the request; whereas the company concerned has present plans for progressive sourcing from the EC which will avoid the need for such a derogation in future; whereas the relevant conditions of Article 30 (7) (b) are therefore respected in the present case; Whereas according to Article 30 (8) of Annex II to Decision 91/482/EEC the procedure laid down in Council Decision 90/523/EEC of 8 October 1990 on the procedure concerning derogations from the rules of origin set out in Protocol 1 to the fourth ACP-EEC Convention (2), is to apply mutatis mutandis to the overseas countries and territories; whereas therefore a draft of the measures to be taken was submitted to the Committee on the Customs Code - Origin Section - which voted in favour of this Decision, HAS ADOPTED THIS DECISION: Article 1 By way of derogation from the provisions of Annex II to Decision 91/482/EEC, connections and contact elements for wire and cables falling within CN code 8536 90 10 shall be considered as originating in Montserrat when they are processed there from non-originating materials, subject to the conditions set out in this Decision. Article 2 The derogation provided for in Article 1 shall relate to an annual quantity of 21 000 kilograms exported from Montserrat to the Community during the period 1 November 1994 to 31 October 1999. Article 3 The competent authorities of Montserrat shall take the necessary steps to carry out quantitative checks on exports referred to in Article 2 and shall forward to the Commission every three months a statement of the quantities in respect of which movement certificates EUR.1 have been issued pursuant to this Decision and the serial numbers of those certificates. Article 4 This Decision is addressed to the Member Sates. Done at Brussels, 31 October 1994. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 263, 19. 9. 1991, p. 1. (2) OJ No L 290, 23. 10. 1990, p. 33.